Citation Nr: 1607553	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service connected headaches as a residual of an in-service brain concussion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this claim, the RO readjudicated the issue of entitlement to an increased rating for headaches in an August 2014 rating decision.  The RO maintained the 10 percent rating in effect. 

A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has not asserted unemployability due to his headaches.  Furthermore, VA examinations conducted in April 2013 and August 2014 did not conclude headaches as a cause for unemployability.  Accordingly, the Board finds an implied TDIU claim is not of record.  The Veteran was granted TDIU in 2015 based on his service-connected hearing loss, varicose veins and flat feet. 

In January 2016, the Veteran's wife testified on behalf of the Veteran at a hearing before the undersigned Veterans Law Judge. The Veteran was present, but not feeling well. A complete transcript of the hearing is of record. 

In this case, there are issues that have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  At the hearing, the Veteran's representative raised the issue of service-connected residuals of a traumatic brain injury for consideration under 3.310(d) with the focus on the Veteran's dementia.  The only residuals of the traumatic brain injury before the Board in the current decision involve the severity of the headache disability.  The Veteran is separately evaluated for the TBI, so the claim for an increased rating based on cognitive deficits is REFERRED for appropriate action. 

At the hearing, the representative also reported that there was a claim pending for aid and attendance benefits based on dementia. The most recent application for such benefits is from October 2013, and the record reflects that this matter was denied in a January 2014 rating decision.  A notice of disagreement was filed in February 2014, which did not appear to include the matter of aid and attendance.  However, in a January 2015 notice, the Veteran withdrew all issues on appeal in connection with the January 2014 rating decision.  In this instance, even if the application for aid and attendance could be inferred from the NOD, the claim was withdrawn by the Veteran.  Based on the hearing transcript, it appears that the Veteran's representative wants to revive the claim for aid and attendance.  This issue is REFERRED to the RO so that appropriate action can be taken. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected headaches due to a brain concussion have been manifested by infrequent non-prostrating, non-migraine headaches. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, 4.130; Diagnostic Code 8100, 9304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Headaches

In a January 1976 rating decision, the RO originally service connected the Veteran for headaches at 10 percent disabling effective September 1, 1975.  At the time of the rating decision, the Veteran claimed that he had residual headaches following a motor vehicle accident where he sustained a brain concussion.  Based on the Veteran's symptoms, the RO applied Diagnostic Code 9304 titled "non-psychotic organic brain syndrome."  See 38 C.F.R. § 4.132, Diagnostic Code 9304 (1976).  

When the increased rating claim before the Board was initiated, the Veteran's condition was still evaluated under Diagnostic Code 9304.  The current Diagnostic Code 9304 is used for dementia due to head trauma using the general rating criteria for mental disorders.  38 C.F.R. § 4.130.  Although the Veteran has been diagnosed with dementia with progressive memory loss, those symptoms have not been attributed to service based on VA examination reports from November 2011 and August 2014.  The rationale provided in both reports was that the Veteran developed dementia progressively since 2003, nearly 30 years post-discharge.  Prior to 2003, the Veteran was cognitively intact.  Furthermore, immediately following the in-service concussion, the Veteran was able to immediately return to duty.   Based on these factors, the examiners concluded that the Veteran's current dementia was caused by a source other than the in-service concussion.  Based on these opinions, an evaluated under Diagnostic Code 9304 does not seem appropriate.  [As discussed in the Introduction above, the Veteran does have a separate evaluation for TBI residuals under Diagnostic Code 8045 and any cognitive deficits from the TBI would be rated using the criteria there.]

Therefore, the RO concluded the Veteran's headache condition would be better evaluated under Diagnostic Code 8100, and the Board agrees.  There are no other diagnostic codes pertinent to headache disabilities.  The rating criteria of Diagnostic Code 8100 are as follows:

8100 	Migraine:

		With very frequent completely prostrating and prolonged attacks 
			productive of severe economic inadaptability	50

		With characteristic prostrating attacks occurring on an average once 
			a month over last several months................................................	30

		With characteristic prostrating attacks averaging one in 2 months over 
			last several months	10

Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.

1.  Analysis

On November 1, 2010, the Veteran filed a claim for service connection for organic brain syndrome, which was interpreted as an increased rating for service-connected headaches rated as 10 percent disabling.  Since the Veteran has held this rating for over 20 years, it is preserved under the law.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

In treatment records provided by private treating physician Dr. T. L. W., the San Diego VA Medical Center, and the Mission Hill Health Care covering the period from November 2009 through November 2011, a number of conditions such as hypertension, diabetes mellitus, and depression, among others, with unique symptoms attributable to each condition were noted.  However, headaches or any similar condition were rarely noted in any record, and the Veteran did not receive actual treatment for headaches.  A May 2014 examination for Mission Hill noted a "history of" migraine headaches.  However, the corresponding admission record for Mission Hill dated in May 2014 - as well as a subsequent one dated in July 2015 - listed all of the Veteran's diagnosed conditions, and headaches was not among them.  In other words, Mission Hill did not consider headaches as a current problem for the Veteran.       

Due to the absence of medical evidence discussing the Veteran's service-connected headaches, the RO scheduled the Veteran for an examination to determine the current severity and frequency of the headache disability, which was held in November 2011.  At the November 2011 examination, both the Veteran and his wife denied the presence of headaches, which is consistent with the treatment record up to that point.  A CT scan conducted as part of this examination was normal with the only abnormalities seen nonspecific white matter changes. 

In April 2013, a second VA examination was conducted in light of additional statements made by the Veteran and his wife regarding the need for an increased rating for the headache disability.   At this examination, the Veteran's wife provided the Veteran's medical history due to the Veteran's severe dementia.   Unfortunately, the examiner was unable to determine whether or not the Veteran had headaches based on the wife's account.  She reported that the Veteran constantly held his head down, which was too vague of a description in order for the examiner to understand exactly what the Veteran experienced.  The Veteran's wife also reported that the Veteran lived in a nursing home and received medications for headaches, but did not know the name of the medications.  At the examination, the Veteran was not experiencing any headache pain.  He provided no response as to whether he experienced any non-headache symptoms associated with headaches, such as an aura.  The Veteran denied having prostrating attacks of either migraine or non-migraine headaches. The examiner concluded that the Veteran's severe dementia precluded any determination as to whether the Veteran had a headache disability.  

In June 2013, in response to the April 2013 VA examination report, the Veteran's wife wrote a letter contesting the examination, and stated that the Veteran responded yes when asked if he had headaches with pain.   In updated records provided by the Mission Hill nursing facility from May 2014, a history of migraine headaches was noted sans any current treatment.  

Based on this evidence, the RO scheduled another examination for August 2014.  The Veteran reported having a history of tension headaches, but was not sure when he was diagnosed with a headache disability.  He specifically denied having headaches at that time, although, as with the previous examination, the examiner found the Veteran to be an unreliable historian due to his severe dementia.   The Veteran's wife was present for the examination and provided additional statements regarding the Veteran's medical history, which were too vague to determine the presence of a headache condition based upon her observations of the Veteran holding his head.  She did state he had headaches 2-3 times per week.  The Veteran's wife also reported that the Veteran received Tylenol on a daily basis at the nursing home.  However, the Board's review of the nursing home records did not reveal Tylenol as a regularly used drug in the Veteran's treatment regimen.   Based on the limited information available to the examiner, the examiner opined that the Veteran had a history of non-prostrating headaches, the frequency of which could not be determined. 

A January 2016 letter from a treating physician Dr. T. N. from the Mission Hills Heath Care Center noted that the Veteran has complained of headaches "to include[] agitation behaviors, and at times he tries to hit staff/residents." Although this statement provides evidence of a current headache condition, the doctor did not discuss the frequency or severity of these headaches, and/or treatment regimen, which would be helpful in rating the service-connected headache condition.  

The most recent evidence considered by the Board was the testimony provided by the Veteran and his spouse during the Board's January 2016 hearing. The Veteran's wife reported that the Veteran was not feeling well since he had a headache.  She reported that the Veteran's head hurts him every day, and that he calls her in the wee hours of the morning to come to the nursing home. She and the Veteran live apart.  She also reported that he has headaches that limit his vision.  She reported giving him Tylenol when she visits, but his headaches do not subside.  This differs from her earlier statement at the August 2014 examination where she stated the nursing home provided the Veteran Tylenol.  The Veteran's wife also reported that the Veteran's pain often becomes so intense that he is unable to communicate due to the intensity of the pain. This statement has yet to be verified by any treating or examining medical source. 

The Board recognizes the Veteran's wife's credentials as a clinical psychologist and a registered nurse.  Although her credentials could potentially render her competent to report on certain medical matters such as diagnosis and symptoms, see Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment), the Board gives such statements little probative weight.  The Board recognizes that VA has not adopted a "treating physician rule" requiring that the Board give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, so not just on one or a few occasions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  However, it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be.  The Board opts to weigh the evidence from the treating sources in this case over the Veteran's wife since the treating sources are well versed on the Veteran's medical conditions past and present, and are able to provide a detailed account of the Veteran's symptoms. The Veteran's wife has shown that she is not knowledgeable about the Veteran's complete medical history as reflected by statements of record.  In conclusion, the Board declines to extend probative weight to the Veteran's wife as to statements related to the Veteran's symptoms, to include claims of increase. 

The Board also takes exception to statements made by the Veteran's representative that the Veteran takes a lot of medication daily, which makes it difficult to pinpoint its usage.  Medical records provided by Mission Hills specifically align medications with the condition being treated.  Based on the available evidence of record, the Veteran has not been on a regular treatment regimen for his headaches.  At best, the Mission Hill records note a "history of" migraine headaches in 2014, but none of the other documents from 2011 to 2015 include headaches as an active problem in the lengthy list of the Veteran's diagnosed conditions.       

While the Board sympathizes with the statements made by the Veteran's wife, no treatment record substantiates the severity of symptoms as described.  When the Board compares the symptoms corroborated by the objective record, the Veteran's headaches at worst are of a mild and intermittent nature.  The credibility of the Veteran's wife is tempered since she does not live with the Veteran and appears unfamiliar with the Veteran's past and current treatment regimen.  Furthermore, the Veteran and his wife have been estranged for the majority of the marriage with her living overseas.   

In examining the probative evidence of record, without evidence of prostrating attacks, the Board is unable to grant an increased rating under Diagnostic Code 8100.  Ratings above 10 percent are granted for prostrating attacks of increased frequency.  Based on the symptoms identified Diagnostic Code 8100 is the most applicable criteria for the Veteran's reported symptoms.  No other diagnostic codes are appropriate based on the symptoms presented.  Accordingly, the Board maintains the 10 percent rating.  

2. Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
If the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria encompasses the most significant symptoms presented primarily by the Veteran's wife as noted at the hearing as headaches.  Unfortunately, the objective medical record does not support the severity and frequency of the Veteran's headaches.  As observed and evaluated by treating and examining medical professionals, the Veteran's headaches have resulted in no more than a  mild head pain on an infrequent basis, which, in giving deference to the Veteran, would collectively equate to one prostrating attack in two months over the last several months. 

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional - such as the agitation referenced by a physician - referral to the Director of Compensation Service would still not be warranted.  The Veteran has never been hospitalized due to his headache disability during the appeals period, and the headaches have not resulted in marked interference in employment.  During the appeals period, the Veteran, specifically, has frequently denied having headaches.  Furthermore, the April 2013 and August 2014 examiners found the headache disability as observed and described would not interfere in employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Lastly extraschedular referral is not raised even when considering the combined effect of all the Veteran's service connected disabilities.  The Veteran and his wife focused their discussion of service-connected issues on the head pain associated with the Veteran's headaches.  The Board notes that they have raised issues related to the Veteran's memory, but those symptoms would be considered in rating the TBI under Diagnostic Code 8045 - an issue not now before the Board.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

II.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  The Board finds that the duty to notify has been satisfied by January 2011 and February 2011 letters. 

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements from the Veteran. In November 2011, April 2013, August 2014, he underwent VA examinations. He was also provided an opportunity to set forth his contentions during hearings before the undersigned Veterans Law Judge in January 2016 and there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) .  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication that additional records exist, and if they did, that they would provide a basis to award a higher rating for the issue discussed above.  Therefore, the Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

ORDER

A rating in excess of 10 percent for headaches is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


